FTLE?D

UNITED STATES DISTRICT COURT Clsrk, |.IAi:?J|sltrl§t 821 gillis
FOR THE DISTRICT OF COLUMBIA guam forma msmct of '(':o';:m§¥a
Surf Moore, )
Plaintiff, §
v. § Civil Action No. /y-*  y
Justice Dept. et al., §
Defendants. §

MEMORANDUM OPINION
This matter is before the Court on its initial review of plaintiffs pro se Complaint and
application to proceed in forma pauperis. The Court will grant the in forma pauperis application
and dismiss the case because the complaint fails to meet the minimal pleading requirements of
Rule S(a) of the Federal Rules of Civil Procedure.
Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. l987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcrof‘ v. Iqbal, 556 U.S. 662, 678-79 (2009); Cz'ralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califarzo, 75

F.R.D. 497, 498 (D.D.C. 1977).

The plaintiff, a resident of Jackson, Mississippi, purports to sue the United States
Department of Justice and a construction company. Compl. at 2. The Complaint consists wholly
of incoherent statements and contains no discernible request for relief. Hence, this case will be

dismissed. A separate Order accompanies this Memorandum Opinion.

 

i\

47
Date: April  2014